Title: From George Washington to Samuel Blachley Webb, 11 November 1782
From: Washington, George
To: Webb, Samuel Blachley


                  
                     Sir
                     Head Quarters Novr 11th 1782
                  
                  As there has been no Official Report made to me of the Arrangement of the Connecticut Line, I cannot interfere in the matter; Nor would I choose to make alterations in it, before the first day of January, when it is to become final, if there does not appear to have been some deviation from the principles contained in the Act of Congress of the 7th of August, or injurious to the public interest.
                  The good of the Service, I hoped, would have been the governing principle in arranging the Officers; and I cannot but flatter myself, the agreements among the several grades of Officers, may yet be rendered subservient to that end.
                  As soon as Colo. Jackson shall be able to join the Light Corps (which it is expected will be the case in a few days) I shall have no objection to your attending to the particular interests of your Regiment in the Line.  I am sir Your Most Obedient Servant
                  
                     Go: Washington
                     
                  
               